DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 8, and 15 is the inclusion of limitation(s) “identifying within the filter cache, based on the set of groups to which the user has access permissions, a set of channel nodes comprising: a starting channel node corresponding to a first group in the set of groups; and an ending channel node corresponding to a second group in the set of groups; identifying within the set of channel nodes, based on the set of channels to which the user has access permissions, a sub-set of accessible channel nodes; identifying, based on the sub-set of accessible channel nodes, a plurality of accessible index documents; and in response to determining the at least one search term, returning a query result associated with at least one accessible index document”, which is not found in the cited prior art.  The closest possible prior art in this case is Hailpern et al (US 6,065,058), which teaches A push-based filtering of objects in a client-server hierarchy based on usage information. A method of annotating a push object with meta information on its content and/or urgency is also described. Objects can be staged at the server(s) to provide fast access when the filtered object is later requested. The PICS protocol may be used to communicate various types of information: e.g., by the content provider or a higher level proxy to annotate the object, including an urgency, a summary or title, a group classification, and/or an identity of the push; to convey usage or preference information on pushed objects up the hierarchy, including usage information and user preferences based on object group classifications; and to convey a staging status of each staged object down the hierarchy to improve caching efficiency. An object may include a content hierarchy such as a title, a summary and the full content. The filtering process can factor in not only which next (lower) level nodes will 
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JARED M BIBBEE/Primary Examiner, Art Unit 2161